Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 filed 09 April 2020 are pending in the instant application.

Priority
This application is a continuation of 16/353,000 filed 03/14/2019 now abandoned, which is a continuation of 15/292,234 filed 10/13/2016, now abandoned, which claims the benefit of 62/347,747 filed 06/09/2016 and the benefit of 62/242,030 filed 10/15/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The recitation of the term “especially” in claim 6 renders the claim indefinite because it is unclear whether the limitations after the said terms are part of the claimed invention. See MPEP 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101638423 (Machine English Translation, Description pages 1-58 and Claims pages 1-9; ‘423) as evidenced by Murray (Encyclopedia of Nutritional Supplements, 1996, pages 283-287).
‘423 teaches a method of treating metabolic myopathy in a patient via administration of a composition comprising the SGLT2 inhibitor phlorizin. The conditions treated are skeletal muscle disease including myotonic myopathy, metabolic myopathy, accumulation of various types of glycogen and mitochondrial cardiomyopathy (Description, pages 1-2 and 6-7; limitations of claims 1-3). Since the administration is also for treating diabetes Types II and I (page 4 of Description, third paragraph) the method also includes treating a metabolic myopathy in a patient having type II diabetes (as in claim 4). ‘423 teaches that phlorizin can also be administered with carnitine (page 25 of Description, see bottom of page). 
According to Murray carnitine helps in energy production in organs including muscles. Therefore, in view of Murray’s teaching, the method of ‘423 wherein carnitine is administered as an additional agent meets the limitation of claim 6.
Therefore, ‘423 anticipates instant claims 1-4 and 6.


(s) 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fushimi et al (US 7,294,618) as evidenced by Murray (Encyclopedia of Nutritional Supplements, 1996, pages 283-287).
Fushimi et al teaches a method of treating lipid metabolism disorder (metabolic myopathy) in a patient via administration of an SGLT2 inhibitor (abstract, col. 2, line 32col. 3, line 33; col. 13, lines 21-35; limitations of claims 1-2). Since the administration of the said inhibitor is also for treating diabetes it reads on the limitation of claim 4. According to Fushimi et al, its SGLT-2inhibitor can be administered in combination with a carnitine derivative (col. 4, lines 13-19 and line 39). 
According to Murray carnitine and its derivatives help in energy production in organs including muscles. Therefore, in view of Murray’s teaching, the method of Fushimi wherein carnitine is administered as an additional agent meets the limitation of claim 6.
Fushimi anticipates instant claims 1, 2, 4 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101638423 (Machine English Translation, Description pages 1-58 and Claims pages 1-9; ‘423) as evidenced by Murray (Encyclopedia of Nutritional Supplements, 1996, pages 283-287) and further in view of Reiche et al (US 2015/0272977) and Himmelsbach et al. (CA 2557801).
The teachings of ‘423 as evidenced by Murray is set forth above. ‘423 does not teach the treatment of fatty acid oxidation defect (as in claim 3), the limitation of claim 4 and the use of empagliflozin as an active agent (as in claim 5).
Reiche et al teaches the use of SGLT-2 inhibitors for treating subjects having muscle wasting (page 2, para 0014). One of the SGLT-2 inhibitors taught for administration is empagliflozin (page 5, para 0070; page 7, para 091; agent recited in claim 5). Since ‘423 teaches the administration of an SGLT-2 inhibitor for treating disorders of the muscle, and empagliflozin is such an inhibitor and also known to be used to treat a condition of the muscle, one of ordinary skill in the art will find it obvious to use empagliflozin as an active agent in the method of ‘423.



    PNG
    media_image1.png
    254
    478
    media_image1.png
    Greyscale

A preferred compound is empagliflozin (page 29; page 74):

    PNG
    media_image2.png
    82
    866
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    372
    862
    media_image3.png
    Greyscale

The metabolic disorders to be treated include diabetes, metabolic syndrome, insulin resistance, and obesity (page 46). This tells the artisan that an SGLT2 inhibitor can be administered to a patient having type 2 diabetes (as in claims 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to treat, delay or slow down the progression of a metabolic myopathy in a patient via administration of an SGLT-2 inhibitor as instantly claimed since SGLT-2 inhibitors are known in the art for treating such conditions.
One of ordinary skill in the art would be motivated to use empagliflozin since it also treats other metabolic disorders including insulin resistance. It would be obvious to the artisan to 


Conclusion
Pending claims 1-6 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623